Schedule A to the Operating Expenses Limitation Agreement (as amended on September 20, 2012 to add Logan Capital Long/Short Fund) Advisors Series Trust Fund and Share Class Operating Expense Limit as a Percentage of Average Daily Net Assets Logan Capital International Fund Investor Class 1.50% Institutional Class 1.25% Logan Capital Large Cap Core Fund Investor Class 1.50% Institutional Class 1.25% Logan Capital Large Cap Growth Fund Investor Class 1.50% Institutional Class 1.25% Logan Capital Small Cap Core Fund Investor Class 1.50% Institutional Class 1.25% Logan Capital Long/Short Fund Investor Class 2.50% Institutional Class 2.25% ADVISORS SERIES TRUST LOGAN CAPITAL MANAGEMENT, INC. on behalf of the Funds listed on Schedule A By:/s/Douglas G. Hess By:/s/Al Besse Name:Douglas G. Hess Name: Al Besse Title:President Title: President
